                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        )
                                                 )        Case No. 1:19-cr-81
 v.                                              )
                                                 )        Judge Travis R. McDonough
 MAURICE THOMPSON                                )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )
                                                 )
                                                 )


                                              ORDER



         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

[Doc. 21] recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

plea to Count One of the one count Indictment; (2) accept Defendant’s guilty plea to Count One

of the one count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by a

convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in

custody until sentencing in this matter or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation [Doc. 21] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not guilty plea to Count One of the one count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

   in violation of 18 U.S.C. § 922(g)(1);

4. Defendant SHALL REMAIN in custody until sentencing in this matter which is scheduled

   to take place before the undersigned on February 14, 2020, at 9:00 a.m.

SO ORDERED.


                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                             2
